                         United States District Court
                       Western District of North Carolina
                              Asheville Division

      Josean Cyristmas Kinard,        )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                1:19-cv-00288-MR
                                      )             1:17-cr-00067-MR-WCM
                 vs.                  )             1:17-cr-00081-MR-WCM
                                      )
      United States of America,       )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having
been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 3, 2020 Order.

                                               March 3, 2020
